DETAILED ACTION
This office action is amendment filed on 8/30/21. Pending claims are 1-21. Claims 1-2, 8-9,11-12,  and 18-20 are amended and claim 21 is added anew.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
 .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitations  in combinations with rest of claims of the claim; as follows:
As recited by claim 1;
serving network content responsive to one or more of the plurality of anticipated network content requests from a source selected from a group consisting of the first data source and the second data source, wherein the serving occurs based on, in part, a comparison between a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time associated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth of the network.
As recited by claim 11;
serve network content responsive to one or more of the plurality of anticipated network content requests from a source selected from a group consisting of the first data source and the second data source, wherein the serving occurs based on, in part, a comparison between a first network bandwidth at a first time associated with 
plurality of anticipated network requests to reduce a peak to average ratio of bandwidth of the network.
As recited by claim 20;
serving network content responsive to one or more of the plurality of anticipated network content requests from a source selected from a group consisting of the first data source and the second data source, wherein the serving occurs based on, in part, a comparison between a first network bandwidth at a first time associated with the plurality of network content requests and a second network bandwidth at a second time 
ociated with the plurality of anticipated network content requests to reduce a peak to average ratio of bandwidth 
of the network; receiving at least one actual request for content; and fulfilling the at least one actual request using the served content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan; (US 20070002743 ) discloses A wireless communications device is arranged in operation to estimate a future bandwidth requirement, compare the estimated future bandwidth requirement with the currently allocated requirement to obtain a difference value, compare that difference value with a yhreshold, and where the difference value exceeds the threshold, request a new bandwidth allocation in accordance with the estimated future bandwidth requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 
directed to EXAMINER whose telephone number is 571-272-3170.  The examiner can normally be reached on Monday to Thursday from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi 
Kumar, SPE can be reached on (571)-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDER P MEHRA/ Primary Examiner, Art Unit 2647